i          i        i                                                               i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00400-CV

                                      Andrew W. CAMERON,
                                            Appellant

                                                  v.

                                       Brenda M. CAMERON,
                                              Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 1991-CI-00547
                             Honorable Michael Peden, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: August 26, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal. Appellee has not opposed the motion.

Therefore, we grant the motion and dismiss the appeal. See TEX . R. APP . P. 42.1(a). Costs of appeal

are taxed against appellant. See id. 42.1(d).



                                                       PER CURIAM